Preliminary Remarks
This Office action is an examination of the instant application as published, US 2020/0070882 A1.  

A substitute specification excluding the claims is required pursuant to 37 CFR 1.125(a) because the changes in applicants’ preliminary amendment are too extensive to be entered by any other means.
A substitute specification must not contain new matter.  The substitute specification must be submitted with markings showing all the changes relative to the immediate prior version of the specification of record.  The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters.  The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived.  An accompanying clean version (without markings) and a statement that the substitute specification contains no new matter must also be supplied.  Numbering the paragraphs of the specification of record is not considered a change that must be shown.

Drawings
The drawings are objected to because they fail to show:
A second plurality of balls having a second diameter that is smaller than the first diameter of the first plurality of balls as recited in claim 4 .  Fig. 2 shows no difference in the diameters, and contrary to applicants assertion in the specification (see page 11, lines 16), neither does Fig. 4.  Fig. 4 shows a cross section taken along Line C-C in Fig. 2 which clearly does not pass through the diameter of either ball 20a or 20b.  Even if Fig. 4 showed what applicant asserts, the drawings have to be consistent.  So Fig. 2 would still need to show the difference in diameters.
The respective plurality of balls are arranged such that, in each case, a respective ball of the first diameter and a respective ball of the second diameter are adjacent to each other as recited in claim 4.
The second plurality of balls are formed from plastic, and are configured as spacers of the first plurality of balls as recited in claim 5.  See MPEP 608.02 for the appropriate cross hatch pattern to depict such material.
The second diameter is configured such that the second plurality of balls exhibit radial play between the respective guide mechanism and the inner surface of the outer hollow shaft as recited claim 6.
Diverting elements formed from plastic, and include a coating formed from PTFE as recited in claim 9. See MPEP 608.02 for the appropriate cross hatch pattern(s) to depict such materials.

The drawings are objected to because:
Elastic elements 31, 41, 51 are drawn with solid black shading.
Reference numerals 10b, 10c, 10d, 33, 53 & 73 appear in the drawings but not in the description.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because:
At page 1, line 35 it refers to a specific claim.
At page 11, line 16 applicant falsely asserts Fig. 4 shows the “difference in the dimensions between the balls” 20a & 20b.  Fig. 4 is a cross section taken at Line C-C in Fig. 2.  Line C-C does not pass through the center of either of the balls.  So it doesn’t show the diameter of either ball..  Nor does it pass through each ball at the same points along their respective circumferences.  As such it doesn’t show any difference in “dimensions”.
The detailed description of the invention fails to describe details corresponding to the limitations of claim 12.

Claim Rejections - 35 USC § 112
Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  As noted in detail above, the drawings fail to show features corresponding to the limitations of claims 4-6.  Without such it is not possible to accurately determine the metes and bounds of the claims.

Claim Rejections - 35 USC § 103
Claims 1 & 12 are rejected under 35 U.S.C. 103 as being unpatentable over Fredriksson, US 8,801,525.  Fredriksson discloses intermediate steering shaft (2) for a motor vehicle (1) the intermediate steering shaft comprising: 
an outer hollow shaft (5) including an inner surface; 
an inner hollow (see “tube” at col. 5, line 28) shaft (3) positioned at least partially in the outer hollow shaft; 
a profiled shaft (7) positioned in the outer hollow shaft and connected rotationally conjointly to the inner hollow shaft; 
a plurality of guide arrangements (8, 9) configured to (i) guide the hollow profiled shaft in an axial direction in the outer hollow shaft and (ii) transmit a torque of the outer hollow shaft to the hollow profiled shaft, each of the plurality of guide arrangements including: 
a respective guide mechanism (15, 16) positioned on an outer surface of the hollow profiled shaft; and 
a respective plurality of balls (10); and 
a profile element (23, 24) inserted into the profiled shaft so as to form a circulation device, 
wherein: the circulation device includes a closed circulation track (11, 20), and is configured to guide the multiplicity respective plurality of balls of each of the plurality of guide arrangements in an endless series in the closed circulation track 
the closed circulation track has: a respective first circulation track portion (11) assigned to each guide arrangement, the respective first circulation track portion arranged such that the respective plurality of balls, when in the respective first circulation track portion, is located between the respective guide mechanism and the inner surface of the outer hollow shaft; and the profiled element includes a respective second circulation track portion (20) of the closed circulation track that is assigned to each guide arrangement,
wherein: the profiled shaft has ribs (21) located in respective edge regions of the respective guide arrangement; and 
the outer hollow shaft further includes at least one projection (on either side of grooves 22) formed on the inner surface, the projection configured to transmit the torque acting on the outer hollow shaft to the ribs of the hollow profiled shaft in response to a failure of the respective guide arrangement.
Fredriksson does not expressly disclose the profiled shaft (7) is hollow.  However, it would have been obvious to one of ordinary skill in the art to make the profiled shaft (7) hollow because it is well known in the art to make a shaft hollow in order to reduce cost and weight.  (See also item 11b below).

Allowable Subject Matter
Claims 2, 3 & 7-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 4-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Each of Linde and Riefe discloses a steering shaft.
Universal Joint and Driveshaft Design Manual discloses at the second to last paragraph on page 315 that it is well known in the art to make a shaft hollow in order to reduce cost and weight.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077. The examiner can normally be reached M-F 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Greg Binda/Primary Examiner, Art Unit 3679